DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 4, 5 and 9 has been amended, claim 3 has been canceled and claims 1, 2 and 4 – 11 are pending.

Terminal Disclaimer
Terminal Disclaimed filed on 12/30/2021 has been approved.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 – 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang (US 2010/0007616) in view of Ito et al. (US 2010/0244073), Hotelling et al. (US 2010/0194707), Tsuchiya et al. (US 2008/0116795) and Goto et al. (US 2005/0051829).

As to claim 1, Jang discloses a display device (fig. 4), comprising: 2a substrate (substrate 100 of fig. 4) comprising a first area having a pixel area (area of display unit 200 of fig. 4) and a second area adjacent to the 3first area (area of substrate 100 outside of display area 200 of fig. 4); 4pixels comprising organic light emitting elements in the pixel area of the substrate (OLEDs are formed in display unit area 200 on substrate 100 of figs. 4 and 6 [0091]); 5a sealing thin film covering the first area of the substrate (second insulating layer 340 of fig. 5 [0078]); 6sensing cells (sensing cells 312a and 311a of figs. 3 and 4) formed on the sealing thin film (311 and 312 are positioned directly over second insulating layer 340 of figs. 5 and 3E) and configured to sense a touch (touch panel related members formed on a surface of the encapsulation substrate 300 [0065]); 7sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) coupled to the sensing cells (sensing cells 312a and 311a of figs. 3 and 4) and formed over the sealing thin film (311 and 312 are position directly over second insulating layer 340 of fig. 5 and fig. 3E, and first pattern layer 310 is positioned on layer 340 of fig. 3 and first pattern layer 310 includes a plurality of first direction pattern units 311 [0071]); and 8a driving circuit (driver 111 of fig. 4 [0086]) formed over the second area of the substrate (driver 111 is formed over substrate 100 in the area of substrate 100 outside of display area 200 of fig. 4), a flexible printed circuit board (FPCB) attached to one end of the substrate (130 of fig. 4), 9wherein: 10the sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) extend from the sealing thin film (second insulating layer 340 corresponding to display unit 200 of fig. 5 [0078]) to the second area of the substrate (as shown in figs. 4 and 5, the sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 extend from the sealing film formed directly over display region 200 to the substrate 100); and iithe sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) comprise: 12a first group concentrated in a first line area of the second area of the substrate (rightmost two lines 312c on the substrate 100 outside and to the right of display unit 200 of fig. 4); 13and 14a second group concentrated in a second line area of the second area of the issubstrate (leftmost two lines 312c on the substrate 100 outside and to the left of display unit 200 of fig. 4); the sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) are electrically connected to the FPCB at the one end of the substrate (electrically connected to FPCB using data line 110 of fig. 4 [0082 – 0085]), but fails to disclose the sealing thin film including a flat inclined surface at an end of the sealing thin film, at least one of the sensing lines is disposed on inclined surface of the sealing thin film; 16the first group of the sensing lines and the second group of the sensing lines extend in the 17second area of the substrate with the driving circuit interposed therebetween; and 18the sealing thin film comprises at least one organic layer and at least one inorganic layer, wherein the sensing lines comprise a metallic material including aluminum and titanium.
In the same field of endeavor, Ito discloses a display panel comprising sealing thin film (film 100 of fig. 3), wherein the sealing thin film comprises at least one organic layer (first organic layer (organic film) 103 of fig. 3) and at least one inorganic layer (second inorganic layer (inorganic film) 105 of fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Jang and Ito, such that the second insulation layer of Jang would be formed using the multi-layer structure as disclosed by Ito, with motivation to obtain an organic EL device having excellent light resistance (Ito, [0008)).
Jang in view of Ito fails to disclose that the sealing thin film including a flat inclined surface at an end of the sealing thin film, at least one of the sensing lines is disposed on inclined surface of the sealing thin film; and that the first group of the sensing lines and the second group of the sensing lines extend in the 17second area of the substrate with the driving circuit interposed therebetween, wherein the sensing lines comprise a metallic material including aluminum and titanium.
In the same field of endeavor, Hotelling discloses an integrated touch screen (TITLE), comprising a substrate having a second area (forehead ledge of fig. 22-1) and having a driving circuit (LCD DRIVE of fig. 22-1); sensing lines comprise: 12a first group concentrated in a first line area of the second area of the substrate (lines r14-r0 and c0-c4 of fig. 22-1, to the left of LCD DRIVER); 13and 14a second group concentrated in a second line area of the second area of the 15substrate (lines r0-r14 and c5-c9 of fig. 22-1, to the right of LCD DRIVER), wherein the first group of sensing lines (lines r14-r0 and c0-c4 of fig. 22-1, to the left of LCD DRIVER) and the second group of sensing lines (lines r0-r14 and c5-c9 of fig. 22-1, to the right of LCD DRIVER) extend in the 17second area of a substrate (forehead ledge of fig. 22-1) with the driving circuit interposed therebetween (LCD DRIVER of fig. 22-1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Jang in view of Ito and teachings of Hotelling, such that the sensing line routing was modified as disclosed by Hotelling where the first group of sensing lines and the second group of sensing lines extend in the 17second area of the substrate with the driving circuit interposed therebetween, with motivation to provide a simple design choice alternative for wiring layout in the display device with integrated touch screen capability such that the device may be manufactured using fewer parts and/or processing steps, and the display itself may be thinner, brighter, and require less power (Hotelling, [0005]).
Jang in view of Ito and Hotelling fails to disclose the sealing thin film including a flat inclined surface at an end of the sealing thin film, and at least one of the sensing lines is disposed on inclined surface of the sealing thin film, wherein the sensing lines comprise a metallic material including aluminum and titanium.
In the same field of endeavor, Tsuchiya discloses a display comprising organic light emitting device (EL layer [0038]) and a sealing thin film (layer 36 of fig. 3), wherein the sealing thin film including a flat inclined surface at an end of the sealing thin film (the end of 36 is inclined downward to substrate 31 as shown in fig. 3, the surface on the lower layer to be covered is smooth [0131] and therefor sealing film covering the  lower layer is also smooth i.e. flat or without marked lumps or indentations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Jang in view of Ito and Hotelling and teachings of Tsuchiya, so as to form sealing thin film inclined downwardly as disclosed by Tsuchiya toward the FPCB disclosed by Jang, with motivation to provide an EL display device of high reliability and its manufacturing method by preventing moisture and oxygen, the factors for degrading properties of an EL element, from entering without increasing the size of the EL display device (Tsuchiya, [0025)).
Jang in view of Ito, Hotelling and Tsuchiya fails to explicitly disclose that at least one of the sensing lines is disposed on the flat inclined surface of the sealing thin film, wherein the sensing lines comprise a metallic material including aluminum and titanium.
In the same field of electrode fabrication, Goto discloses a device wherein an incline angle of insulating layer underlying an electrode is provided to minimize breakage rate of the electrode (the breakage rate of the electrode is small when underlying layer's angel is set to between 93 and 110 degrees [0059], fig. 2) and the above electrodes are formed to have a conforming incline (electrode 12 of fig. 1 has a conforming incline corresponding to the underlying insulating layer 11 of fig. 1), wherein the electrode lines comprise a metallic material including aluminum and titanium (electrode 12 comprises titanium aluminum nitride [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Jang in view of Ito, Hotelling and Tsuchiya and teachings of Goto, such that the end of the sealing thin film, above which the sensing lines pass over, is formed to be inclined and the sensing lines were formed to have a conforming incline and overlaying electrode was formed of titanium aluminum nitride, with motivation to minimize breakage rate of above passing electrodes (Goto, [0059]).	

As to claim 12 (dependent on 1), Jang discloses the display device, wherein: 2the first group of the sensing lines is closer to a first side of the driving circuit than the 3second group of the sensing lines (rightmost two lines 312c on the substrate 100 outside and to the right of display unit 200 of fig. 4 are on the right 111 of fig. 4); and 4the second group of the sensing lines is closer to a second side of the driving circuit s opposite to the first side than the first group of the sensing lines (leftmost two lines 312c on the substrate 100 outside and to the left of display unit 200 of fig. 4 are on the left of 111 of fig. 1).  
1 As to claim 14 (dependent on 2), Jang discloses the display device, wherein the FPCB (130 of fig. 4) is spaced apart from 2the driving circuit in the second area (111 of fig. 4).  
1 As to claim 15 (dependent on 2), Hotelling discloses the display device, wherein: 2the first group of the sensing lines (lines r14-r0 and c0-c4 of fig. 22-1, to the left of LCD DRIVER) and the second group of the sensing lines (lines r0-r14 and c5-c9 of fig. 22-1, to the right of LCD DRIVER) extend 3toward the FPCB (extend towards Touch FPC of fig. 22-1).
1 As to claim 16 (dependent on 5), Jang discloses the display device, further comprising: 2driving lines configured to drive the pixels and electrically connected to the driving 3circuit (driving lines connected to 111 of fig. 4).  
1 As to claim 17 (dependent on 6), Jang discloses the display device, wherein the driving lines extend in the 2second area (lines extending from 111 to 200 outside of 200 of fig. 4).  
1 As to claim 18 (dependent on 1), Jang discloses the display device, wherein a border between the first area and the second area is divided by an end of the sealing thin film (as shown in fig. 5, the boarder between area of display unit 200 of fig. 4 and the area outside of the area of display unit 200 of fig. 4 is divided by end of 340 of fig. 5).
1 As to claim 19 (dependent on 1), Jang discloses the display device, further comprising: 2an insulating layer (first insulating layer 330 of fig. 5), 3wherein:  4the sensing cells comprise first sensing cells connected to each other along each line in a 5first direction (cells 311a connected in the horizontal direction of fig. 4) and second sensing cells connected to each other along each line in a second 6direction different from the first direction (cells 312a connected in the vertical direction of fig. 4); 7two adjacent first sensing cells are electrically connected by a first connection pattern (connection pattern 311b of figs. 3 – 5) and 8two adjacent second sensing cells are electrically connected by a second connection pattern (connection pattern 320 of figs. 3 – 5); and 9the insulating layer (340 of fig. 5) is between the first connection pattern (311b of fig. 5) and the second connection 10pattern (320 of fig. 5).  
As to claim 110 (dependent on 9), Jang discloses the display, wherein: 2the sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) comprise: 3first sensing lines (311c of fig. 4) electrically connected to the first sensing cells (311a of fig. 4); and  4second sensing lines (312c of fig. 4) electrically connected to the second sensing cells (312a of fig. 4); 5at least one of the second sensing lines (312c  of fig. 4) included in the first group (rightmost two lines 312c on the substrate 100 outside and on the right of display unit 200 of fig. 4) comprises: 15a first portion extending in the second direction from a corresponding second sensing cell (portion extending in the vertical direction from 312a of fig. 4); and 8a second portion extending in the first direction from an end of the first portion (portion extending in the left direction of fig. 4); 9and 10the other at least one of the second sensing lines (312c of fig. 4) included in the second group (leftmost two lines 312c on the substrate 100 outside and on the left of display unit 200 of fig. 4) comprises: 11the first portion (portion extending in the vertical direction from 312a of fig. 4); and  12a third portion extending in a direction opposite to the first direction from the first 13portion (portion extending in the right direction of fig. 4).  14
1 1 As to claim 111 (dependent on 10), Jang discloses the display wherein the first portion is formed over sealing thin film (312c formed over 200 of fig. 4), but does not disclose that the second 2portion and the third portion are formed over the sealing thin film.  
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to extend the sealing thin film such that the first portion, the second 2portion, and the third portion are formed over the sealing thin film with motivation to provide a simple design choice alternative which would have required only a simple shift in the location of parts and would not have altered the operation of the display (See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) ), wherein such modification would have simply required a routine skill. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
As to Applicant’s argument that: “a flexible printed circuit board (FPCB) is attached to one end of the substrate, and the sensing lines are electrically connected to the FPCB at the one end of the substrate” could not be obtained from Jang., the Examiner respectfully disagrees. Jang discloses a flexible printed circuit board (FPCB) attached to one end of the substrate (130 of fig. 4) and the sensing lines (sensing lines portions 311c, 311d, 312c, 312d, 120 and 112 of figs 3, 4 and 5 [0085]) are electrically connected to the FPCB at the one end of the substrate (electrically connected to FPCB positioned at the end of the substrate 100 using data line 110 of fig. 4 [0082 – 0085]) 
As to Applicant’s argument that: Jang fails to disclose the feature of the present invention, “the sensing lines integrally extend and are arranged on the substrate and the sealing thin film which includes the inclined surface”, the Examiner respectfully disagrees. Sensing lines integrally extending was not claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623